UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-1440


RICARDO GONZALEZ,

                    Petitioner,

             v.

JEFFERSON B. SESSIONS III, Attorney General,

                    Respondent.



On Petition for Review of an Order of the Board of Immigration Appeals.


Submitted: November 20, 2017                                Decided: November 28, 2017


Before WILKINSON, MOTZ, and SHEDD, Circuit Judges.


Petition denied in part, dismissed in part by unpublished per curiam opinion.


Randall L. Johnson, JOHNSON & ASSOCIATES, PC, Arlington, Virginia, for
Petitioner. Chad A. Readler, Acting Assistant Attorney General, Douglas E. Ginsburg,
Assistant Director, John M. McAdams, Jr., Office of Immigration Litigation, UNITED
STATES DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Ricardo Gonzalez, a native and citizen of El Salvador, petitions for review of an

order of the Board of Immigration Appeals (Board) dismissing his appeal of the

immigration judge’s (IJ) decision denying his applications for withholding of removal

and protection under the Convention Against Torture (CAT).          We have thoroughly

reviewed the record, including the transcript of Gonzalez’s merits hearing and all

supporting evidence. We conclude that the record evidence does not compel a ruling

contrary to the finding that Gonzalez could safely relocate in El Salvador to avoid future

persecution, see 8 U.S.C. § 1252(b)(4)(B) (2012), and that substantial evidence supports

the Board’s decision, INS v. Elias-Zacarias, 502 U.S. 478, 481 (1992). We further

conclude that, because Gonzalez failed to exhaust his challenge to the IJ’s decision

denying his application for protection under the CAT, we are without jurisdiction to

review that portion of his claim. See Urbina v. Holder, 745 F.3d 736, 741 (4th Cir. 2014)

(dismissing in part petition for review for failure to exhaust).

       Accordingly, we deny in part and dismiss in part the petition for review. We

dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                     PETITION DENIED IN PART; DISMISSED IN PART




                                              2